Case 7:19-cr-00700-VB Document 159 Filed 10/26/20 Page 1 of 1
Case 7:19-cr-00700-VB Document 142-1 Filed 09/22/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE ~
-against- ;
19-CR
Wendell Jones woe ih, Po.
Defendant(s). ~ )). ~~ /2
X

 

Defendant Wendell Jones hereby voluntarily consents to participate in the following proceeding
via _x__ videoconferencing or ___x_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

x Conference Before a Judicial Officer

MoD Torts (by, WR) _ a

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Wendell Jones Daniel A. Hochheiser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telepho onferencing technology.

Date U.S, District Judge/L>S- Magistrate todges

 

 
